PER CURIAM.
On this appeal by the defendant from a judgment of conviction of the crime of conspiracy to commit robbery we have considered the contentions presented by appellant for reversal, in the light of the record, briefs and argument, and conclude that no reversible error has been shown. The record reveals that the trial was not without certain errors, but those were not, in the opinion of this court, harmful so as to require or justify reversal. See § 924.33 Fla.Stat., F.S.A.1 Albano v. State, Fla.1956, 89 So.2d 342; Casso v. State, Fla.App.1966, 182 So.2d 252.
Affirmed.

. “No judgment shall be reversed unless the appellate court after an examination of all the appeal papers is of the opinion that error was committed which injuriously affected the substantial rights of the appellant. It shall not be presumed that error injuriously affected the substantial rights of the appellant.”